Citation Nr: 0506230	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  00-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased evaluation for the service-
connected right knee disability, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The Veteran had active duty service from December 1986 to 
July 1987.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the RO.  

In a July 2001 rating decision, the RO assigned an increased 
rating of 20 percent for the service-connected right knee 
disability characterized as the residuals of an injury, 
status post anterior cruciate ligament reconstruction with 
arthritis, effective on April 4, 2000.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

The Board remanded this case to the RO in August 2003 for 
additional development of the record.  

In a subsequent rating decision of April 2004, the RO 
assigned a separate 10 percent evaluation for service-
connected right knee disability manifested by arthritis, 
effective on April 4, 2000.  Given the development taken by 
the RO, the Board will address issues as discussed 
hereinbelow.  



FINDINGS OF FACT

1.  The service-connected right knee injury residuals 
manifested by arthritis are shown to be productive of a 
disability picture that more nearly approximates that of a 
functional loss due to pain with flexion limited to 15 
degrees.  

2.  The service-connected right knee disability picture 
manifested by the anterior cruciate ligament deficiency with 
reconstruction residuals is shown to more nearly approximate 
that of severe instability or recurrent subluxation.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating, 
but no higher, for the service-connected right knee 
disability manifested by the anterior cruciate ligament 
deficiency with reconstruction residuals have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a including Diagnostic Code 5257 
(2004).  

2.  The criteria for the assignment of a 30 percent rating, 
but no higher, for the service-connected right knee 
disability manifested by the arthritis with resulting 
functional loss due to pain have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. Part 4, including 
§ 4.3, 4.7, 4.71a including Diagnostic Code 5003, 5010, 5258, 
5260, 5261 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary of VA may defer providing assistance pending 
the submission by the claimant of essential information 
missing from the application.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that he did not opt to appear before a 
Veterans Law Judge for a hearing.  

Further, by March 2001 and February 2004 letters and the 
April and October 2004 Supplemental Statements of the Case, 
he and his representative have been notified of the evidence 
needed to establish the benefit sought, and he has been 
advised via these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  

Given the favorable action taken hereinbelow to rate the 
service-connected right knee disability, any defect in notice 
must be considered to be harmless.  


Factual Background 

By July 1988 rating decision, the RO granted service 
connection for a right knee disability due to an injury in 
service and ensuing meniscectomy.  The RO assigned a 10 
percent evaluation.  

In May 2000, the veteran filed a claim for increase, 
indicating that his right knee disability had worsened.  

On July 2000 VA orthopedic examination, the examiner observed 
an antalgic gait.  The veteran could only squat to 50 
percent.  There was tenderness to palpation of the right 
medial joint line and patellofemoral joint.  

The right knee range of motion was from 0 to 120 degrees.  
There was a palpable bony medial joint line that was possibly 
consistent with osteophytes.  There was no effusion.  

The examiner diagnosed anterior cruciate ligament (ACL) 
deficient knee with multiple surgeries.  The meniscus was 
loose.  Early right knee degenerative arthritis was noted to 
be possibly present.  

In October 2000, the veteran underwent right ACL 
reconstruction.  The postoperative diagnosis was that of ACL 
deficient right knee and osteoarthritis in the medial femoral 
condyle.  

In January 2001, the veteran's private physician who 
performed the October 2000 surgery wrote that the veteran was 
post ACL reconstruction and had severe underlying 
osteoarthritis of the knee.  She recommended that the veteran 
wear a right knee brace at all times secondary to laxity.  
The ACL reconstruction was noted to have remarkably improved 
right knee stability.  

On April 2004 VA orthopedic examination, the veteran stated 
that he took strong analgesics due to right knee pain.  He 
claimed stiffness in flexion and extension of the right knee.  
Walking caused the right knee to swell, and he reported 
giving way episodes four or five times a year.  Flare-ups 
with instability occurred four or five times a year.  The 
pain was daily.  

The veteran stated that he did not return to work after the 
October 200 right knee surgery.  Thus, the examiner could not 
assess whether the veteran's right knee disability influenced 
his daily occupation.  The veteran asserted that his ability 
to ambulate was limited and that activities such as shopping 
were difficult.  Recreationally, he did no physical activity.  

The veteran's right knee range of motion was from 5 to 140 
degrees with minimal discomfort at the extremes of motion.  
The right knee appeared stable in the anterior, posterior, 
varus or valgus planes.  There was no right knee effusion.  
There was patellofemoral crepitus as well as a positive 
patellar grind test.  There was mild posteromedial joint line 
tenderness.  There was 5/5 strength in right knee flexion and 
extension.  

The examiner diagnosed mild degenerative joint disease of the 
right knee secondary to a history of ACL deficiency, now with 
competent ACL, status post reconstruction and chronic pain 
syndrome.  

The examiner opined that pain was the major component of the 
veteran's right knee disability.  Degenerative medial 
meniscal tears were very common with ACL deficiency, and his 
current level of pain was out of proportion to a "normal" 
patient with the same medical history and out of proportion 
to what was seen on examination, according to the examiner.  

The foregoing suggested that chronic pain syndrome was the 
cause of the veteran's discomfort.  According to the 
examiner, there was no weakened movement, excess 
fatigability, incoordination, subluxation or instability of 
the right knee.  His pain had the greatest functional impact 
on the right knee and resulted in a 10 percent decrease in 
range of motion during flare-ups.  

By April 2004 rating decision, the RO granted a separate 10 
percent evaluation for right knee arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected right knee disability has 
been rated 20 percent disabling by the RO under the 
provisions of Diagnostic Code 5258.  38 C.F.R. § 4.71a.  

Diagnostic Code 5258 [dislocated semilunar cartilage] 
provides a 20 percent rating if the disorder is manifested by 
frequent episodes of locking, pain, and effusion into the 
joint.  Id.  The veteran, therefore, is in receipt of the 
highest evaluation available under this diagnostic code, and 
no further compensation can be granted under its provisions.  
Id.  As will be come apparent hereinbelow, the Board will 
undertake to evaluate the service-connected disability under 
another Diagnostic Code.  See Butts, infra.  

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is generally rated on the limitation 
of motion of the affected joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  As stated above, the veteran 
had already been assigned an additional 10 percent evaluation 
under Diagnostic Code 5010.  

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a no 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

Normal right knee range of motion is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).  

On the April 2004 VA examination, the veteran's right knee 
range of motion was from 5 to 140 degrees.  However, he is 
shown to suffer from additional functional limitation due to 
pain and flare-ups.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Significantly, an earlier VA examination and private 
treatment reports showed a severe loss of function manifested 
by an antalgic gait.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Taking into account the veteran's right knee symptomatology 
such as frequent episodes of locking, pain and effusion into 
the joint, the Board is of the opinion that a 30 percent 
evaluation is warranted for the service-connected right knee 
disability manifested by arthritis on the basis that it more 
nearly approximates a level of impairment of limitation of 
flexion to 15 degrees under the provisions of Diagnostic Code 
5261.  

The veteran in this regard cannot be assigned an additional 
evaluation under Diagnostic Code 5258 because doing so would 
entail dual compensation for identical symptomatology, and 
such practice is forbidden.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (separate disabilities arising from a 
single disease entity are to be rated separately); but see 38 
C.F.R. § 4.14 (2001) (the evaluation of the same disability 
under various diagnoses is to be avoided).  

The Board observes that one Diagnostic Code may be more 
appropriate than another, and the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  

In this case, after considering all of the evidence and as 
outlined above, the Board is of the opinion that Diagnostic 
Code 5257 is more appropriate for rating the service-
connected right knee disability manifested the demonstrated 
anterior cruciate ligament deficiency.  38 C.F.R. § 4.71a.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(holding that any change in Diagnostic Code by a VA 
adjudicator must be specifically explained).  

In this regard, the Board finds that the service-connected 
right knee ligament deficiency with reconstruction residuals 
is shown to have more nearly approximated that a severe level 
of instability or recurrent subluxation during the course of 
the appeal.  



ORDER

A 30 percent evaluation for the service-connected right knee 
disability manifested by arthritis is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.  

A 30 percent evaluation for the service-connected right knee 
disability manifested by an anterior cruciate ligament 
deficiency with reconstruction residuals is granted subject, 
to the law and regulations governing the payment of VA 
monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


